 Case 2:18-cv-00462-JRG Document 36 Filed 04/03/19 Page 1 of 6 PageID #: 262




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       MARSHALL DIVISION

 SUPER INTERCONNECT                                    §
 TECHNOLOGIES LLC                                      §
                                                       §               Case No. 2:18-CV-0462-JRG
 v.                                                    §                      LEAD CASE
                                                       §
 HUAWEI DEVICE CO., LTD., ET AL.                       §

                                       DOCKET CONTROL ORDER

          In accordance with the scheduling conference held in this case, it is hereby ORDERED that

the following schedule of deadlines is in effect until further order of this Court:

      June 1, 2020                *Jury Selection — 9:00 a.m. in Marshall, Texas before Judge
                                  Rodney Gilstrap

      April 27, 2020              *Pretrial Conference — 9:00 a.m. in Marshall, Texas before Judge
                                  Rodney Gilstrap

      April 20, 2020              *Notify Deputy Clerk in Charge regarding the date and time by
                                  which juror questionnaires shall be presented to accompany by jury
                                  summons if the Parties desire to avail themselves the benefit of using
                                  juror questionnaires 1

      April 20, 2020              *Notify Court of Agreements Reached During Meet and Confer

                                  The parties are ordered to meet and confer on any outstanding
                                  objections or motions in limine. The parties shall advise the Court of
                                  any agreements reached no later than 1:00 p.m. three (3) business
                                  days before the pretrial conference.

      April 20, 2020              *File Joint Pretrial Order, Joint Proposed Jury Instructions, Joint
                                  Proposed Verdict Form, Responses to Motions in Limine, Updated
                                  Exhibit Lists, Updated Witness Lists, and Updated Deposition
                                  Designations




          1
          The Parties are referred to the Court’s Standing Order Regarding Use of Juror Questionnaires in Advance of
Voire Dire.
                                                           1
 Case 2:18-cv-00462-JRG Document 36 Filed 04/03/19 Page 2 of 6 PageID #: 263




 April 13, 2020                    *File Notice of Request for Daily Transcript or Real Time Reporting.

                                   If a daily transcript or real time reporting of court proceedings is
                                   requested for trial, the party or parties making said request shall file a
                                   notice with the Court and e-mail the Court Reporter, Shelly Holmes,
                                   at shelly_holmes@txed.uscourts.gov.

 April 6, 2020                     File Motions in Limine

                                   The parties shall limit their motions in limine to issues that if
                                   improperly introduced at trial would be so prejudicial that the Court
                                   could not alleviate the prejudice by giving appropriate instructions to
                                   the jury.

 April 6, 2020                     Serve Objections to Rebuttal Pretrial Disclosures

 March 23, 2020                    Serve Objections to Pretrial Disclosures; and Serve Rebuttal Pretrial
                                   Disclosures

 March 16, 2020                    Serve Pretrial Disclosures (Witness List, Deposition Designations,
                                   and Exhibit List) by the Party with the Burden of Proof

 March 9, 2020                     *Response to Dispositive Motions (including Daubert Motions).
                                   Responses to dispositive motions that were filed prior to the
                                   dispositive motion deadline, including Daubert Motions, shall be due
                                   in accordance with Local Rule CV-7(e), not to exceed the deadline as
                                   set forth in this Docket Control Order. 2 Motions for Summary
                                   Judgment shall comply with Local Rule CV-56.

 February 24, 2020                 *File Motions to Strike Expert Testimony (including Daubert
                                   Motions)

                                   No motion to strike expert testimony (including a Daubert motion)
                                   may be filed after this date without leave of the Court.




         2
           The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s failure to oppose a
motion in the manner prescribed herein creates a presumption that the party does not controvert the facts set out by
movant and has no evidence to offer in opposition to the motion.” If the deadline under Local Rule CV 7(e) exceeds
the deadline for Response to Dispositive Motions, the deadline for Response to Dispositive Motions controls
                                                            2
Case 2:18-cv-00462-JRG Document 36 Filed 04/03/19 Page 3 of 6 PageID #: 264




February 24, 2020    *File Dispositive Motions

                     No dispositive motion may be filed after this date without leave of
                     the Court.

                     Motions shall comply with Local Rule CV-56 and Local Rule CV-
                     7. Motions to extend page limits will only be granted in exceptional
                     circumstances. Exceptional circumstances require more than
                     agreement among the parties.


February 14, 2020    Deadline to Complete Expert Discovery

January 24, 2020     Serve Disclosures for Rebuttal Expert Witnesses

December 20, 2019    Serve Disclosures for Expert Witnesses by the Party with the Burden
                     of Proof

December 11, 2019    Deadline to Complete Mediation

                     The parties are responsible for ensuring that a mediation report is
                     filed no later than 5 days after the conclusion of mediation.

December 6, 2019     Deadline to Complete Fact Discovery and File Motions to Compel
                     Discovery

December 4, 2019     Comply with P.R. 3-7 (Opinion of Counsel Defenses)

November 13, 2019    *Claim Construction Hearing —1:30 p.m. in Marshall, Texas before
                     Judge Rodney Gilstrap

October 30, 2019     *Comply with P.R. 4-5(d) (Joint Claim Construction Chart)

October 23, 2019     *Comply with P.R. 4-5(c) (Reply Claim Construction Brief)

October 16, 2019     Comply with P.R. 4-5(b) (Responsive Claim Construction Brief)

September 25, 2019   Comply with P.R. 4-5(a) (Opening Claim Construction Brief) and
                     Submit Technical Tutorials (if any)

                     Good cause must be shown to submit technical tutorials after the
                     deadline to comply with P.R. 4-5(a).




                                         3
Case 2:18-cv-00462-JRG Document 36 Filed 04/03/19 Page 4 of 6 PageID #: 265




September 19, 2019   Deadline to Substantially Complete Document Production and
                     Exchange Privilege Logs

                     Counsel are expected to make good faith efforts to produce all
                     required documents as soon as they are available and not wait until
                     the substantial completion deadline.

September 11, 2019   Comply with P.R. 4-4 (Deadline to Complete Claim Construction
                     Discovery)

September 4, 2019    File Response to Amended Pleadings

August 28, 2019      *File Amended Pleadings

                     It is not necessary to seek leave of Court to amend pleadings prior to
                     this deadline unless the amendment seeks to assert additional patents.

August 14, 2019      Comply with P.R. 4-3 (Joint Claim Construction Statement)

July 24, 2019        Comply with P.R. 4-2 (Exchange Preliminary Claim Constructions)

July 10, 2019        Comply with P.R. 4-1 (Exchange Proposed Claim Terms)

May 13, 2019         Comply with P.R. 3-3 & 3-4 (Invalidity Contentions)

April 8, 2019        *File Proposed Protective Order and Comply with Paragraphs 1 & 3
                     of the Discovery Order (Initial and Additional Disclosures)

                     The Proposed Protective Order shall be filed as a separate motion
                     with the caption indicating whether or not the proposed order is
                     opposed in any part.

April 1, 2019        *File Proposed Docket Control Order and Proposed Discovery Order

                     The Proposed Docket Control Order and Proposed Discovery Order
                     shall be filed as separate motions with the caption indicating whether
                     or not the proposed order is opposed in any part.

March 25, 2019       Join Additional Parties

March 21, 2019       *File Notice of Mediator

March 4, 2019        Comply with P.R. 3-1 & 3-2 (Infringement Contentions)




                                         4
 Case 2:18-cv-00462-JRG Document 36 Filed 04/03/19 Page 5 of 6 PageID #: 266



(*) indicates a deadline that cannot be changed without showing good cause. Good cause is not
shown merely by indicating that the parties agree that the deadline should be changed.

                                ADDITIONAL REQUIREMENTS

       Notice of Mediator: The parties are to jointly file a notice that identifies the agreed upon
mediator or indicates that no agreement was reached. If the parties do not reach an agreement, the
Court will appoint a mediator. The parties should not file a list of mediators to be considered by
the Court.

        Summary Judgment Motions, Motions to Strike Expert Testimony, and Daubert
Motions: For each motion, the moving party shall provide the Court with two (2) hard copies of
the completed briefing (opening motion, response, reply, and if applicable, sur-reply), excluding
exhibits, in D-three-ring binders, appropriately tabbed. All documents shall be single-sided and
must include the CM/ECF header. These copies shall be delivered to the Court within three (3)
business days after briefing has completed. For expert-related motions, complete digital copies of
the relevant expert report(s) and accompanying exhibits shall submitted on a single flash drive to
the Court. Complete digital copies of the expert report(s) shall be delivered to the Court no later
than the dispositive motion deadline.

        Indefiniteness: In lieu of early motions for summary judgment, the parties are directed to
include any arguments related to the issue of indefiniteness in their Markman briefing, subject to
the local rules’ normal page limits.

        Motions for Continuance: The following excuses will not warrant a continuance nor
justify a failure to comply with the discovery deadline:

(a)    The fact that there are motions for summary judgment or motions to dismiss pending;

(b)    The fact that one or more of the attorneys is set for trial in another court on the same day,
       unless the other setting was made prior to the date of this order or was made as a special
       provision for the parties in the other case;

(c)    The failure to complete discovery prior to trial, unless the parties can demonstrate that it
       was impossible to complete discovery despite their good faith effort to do so.

       Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on
the DCO shall take the form of a motion to amend the DCO. The motion to amend the DCO shall
include a proposed order that lists all of the remaining dates in one column (as above) and the
proposed changes to each date in an additional adjacent column (if there is no change for a date
the proposed date column should remain blank or indicate that it is unchanged). In other words,
the DCO in the proposed order should be complete such that one can clearly see all the remaining
deadlines and the changes, if any, to those deadlines, rather than needing to also refer to an earlier
version of the DCO.

       Proposed DCO: The Parties’ Proposed DCO should also follow the format described
above under “Amendments to the Docket Control Order (‘DCO’).”


                                                  5
Case 2:18-cv-00462-JRG Document 36 Filed 04/03/19 Page 6 of 6 PageID #: 267




   So Ordered this
   Apr 2, 2019




                                        6
